Exhibit 10.1

 

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

 

 

THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) by
and between Standard Parking Corporation, (formerly known as APCOA, Inc.), a
Delaware corporation (the “Company”) and Thomas L. Hagerman (the “Executive”),
dated as of March 1, 2005.

 


RECITALS

 

                A.            Prior to January 1, 2005 (the “Effective Date”),
Executive was employed by the Company pursuant to an Employment Agreement dated
February 1, 1999 (the “1999 Employment Agreement”), which was amended pursuant
to an Amendment to Employment Agreement made as of February, 2001 (the “First
Amendment”).  The Company is in the business of operating private and public
parking facilities for itself, its subsidiaries, affiliates and others, and as a
consultant and/or manager for parking facilities operated by others throughout
the United States and Canada (the Company and its subsidiaries and affiliates
and other Company-controlled businesses engaged in parking garage management (in
each case including their predecessor’s or successor’s) are referred to
hereinafter as the “Parking Companies”).  For purposes of this Agreement, unless
the context otherwise requires or provides, the 1999 Employee Agreement and the
First Amendment shall be referred to as the “1999 Agreement”.

 

                B.            In the course of Executive’s employment previously
and hereunder, Executive has had and will have access to highly confidential and
proprietary information of the Parking Companies and their clients, including
without limitation the information referred to in paragraph 6 below.

 

                C.            The Company and Executive desire to continue
Executive’s employment relationship with the Company and amend and restate the
terms of Executive’s 1999 Agreement, on and subject to the terms and conditions
hereinafter set forth.

 

                NOW, THEREFORE, in consideration of: (i) the foregoing premises,
(ii) the mutual covenants and agreements herein contained and (iii) the salary
continuation payment payable on termination, the Company and Executive hereby
covenant and agree as follows:

 

1.             Employment Period.  The Company shall employ the Executive, and
the Executive shall serve the Company, on the terms and conditions set forth in
this Agreement, for a period beginning on January 1, 2005 and ending December
31, 2006 (the “Employment Period”). The Employment Period shall automatically
extend for additional terms of one (1) year each (individually referred to as a
“Renewal Period” and in the plural as the “Renewal Periods”) unless the Company
or Executive shall have given notice in writing of their intention not to renew
the Agreement not less than one hundred eighty (180) days prior to the
expiration of the Employment Period or any applicable Renewal Period.  The
Employment Period, as extended by one or more Renewal Periods, shall hereinafter
be deemed to be the Employment Period.  Notwithstanding any such termination,
all of the terms and provisions set forth in paragraph 6 of this Agreement shall
remain in full force and effect.

 

1

--------------------------------------------------------------------------------


 

 

                2.             Position and Duties.  During the Employment
Period, the Executive shall serve as Executive Vice President — Operations of
the Company, with the duties, authority and responsibilities as are commensurate
with such position and as are customarily associated with such position. 
Executive shall hold such other positions in the Company or any of the other
Parking Companies as may be assigned to him from time to time by the Chief
Executive Officer of the Company. The Executive shall report directly to the
Chief Executive Officer of the Company or as otherwise directed by the Chief
Executive Officer.  During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive shall
devote full attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive under this Agreement, use the
Executive’s reasonable best efforts to carry out such responsibilities
faithfully and efficiently.  The Executive shall not, during the terms of this
Agreement, engage in any other business activities that will interfere with the
Executive’s employment pursuant to this Agreement.  Executive shall discharge
his duties and responsibilities under this Agreement in accordance with the
Company’s Code of Conduct presently in effect or as amended and modified from
time to time hereafter.

 

                3.             Compensation.

 

(a)           Base Salary.  Commencing as of the Effective Date, the Executive
shall receive base salary at the annual rate of $290,960 (the “Annual Base
Salary”), which the Executive acknowledges is inclusive of amounts intended to
compensate the Executive for a car and insurance allowance that had been in
effect prior to, and which has been terminated as of, the Effective Date.  As of
April 1, 2005, the Annual Base Salary shall be increased to an annual rate of
$298,460 (the “Base Salary Minimum”).  The Annual Base Salary shall be payable
in accordance with the Company’s normal payroll practice for executives as in
effect from time to time, and shall be subject to review annually in accordance
with the Company’s review policies and practices for executives as in effect at
the time of any such review.  At no time during the Employment Period shall the
Annual Base Salary be reduced below the Base Salary Minimum unless (i) for Cause
(as defined in paragraph 4(b) below), or (ii) the Executive’s duties and
responsibilities have been reduced at the Executive’s request.

 

(b)           Bonus.  For each calendar year ending during the Employment
Period, the Executive shall be eligible to receive an annual bonus (the “Annual
Bonus”) based upon terms and conditions of an annual bonus program established
for the Executive by the Company (the “Annual Bonus Program”).  It currently is
expected that the Annual Bonus will be paid in the month of April following the
calendar year in which the Annual Bonus is earned (less the total of all Annual
Bonus Draw payments made to the Executive on account thereof as provided
hereafter).  In all events, the Executive’s target Annual Bonus (the “Target
Annual Bonus”) throughout the Employment Period will be not less than $93,000
per calendar year, with the actual amount of the Annual Bonus being determined
in relation to the Target Annual Bonus in accordance with the terms of the
Annual Bonus Program.  Commencing as of the Effective Date, the Executive shall
be entitled to draw against his Target Annual Bonus, in an amount payable at the
time each payment of the Executive’s Annual Base Salary is made throughout the
calendar year (the “Annual Bonus Draw”), such that the total of all Annual Bonus
Draw payments made during the calendar year shall equal fifty percent (50%) of
the Executive’s Target Annual Bonus (the “Total Annual Bonus Draw”).  If the
actual Annual Bonus payable to the Executive for any calendar year is less than
the Total Annual Bonus Draw paid to the Executive on account of that

 

1

--------------------------------------------------------------------------------


year, the Executive shall pay the difference to the Company within ten (10)
business days after the determination thereof.

 

 (c)          Equity Plan.  In the event the Company adopts an equity plan or
program (the “Equity Plan”) for its key executives during the term of this
Agreement, the Executive shall be entitled to participate in the Equity Plan on
a similar basis as similarly situated executive vice presidents of the Company
from and after the effective date thereof in accordance with the terms and
conditions of the Equity Plan.

 

(d)           Other Benefits.  In addition to the foregoing, during the
Employment Period:  (i) the Executive shall be entitled to participate in
savings, retirement, and fringe benefit plans, practices, policies and programs
of the Company as in effect from time to time, including, but not limited to the
Company’s 401(k) plan, on the same terms and conditions as those applicable to
peer executives; (ii) the Executive shall be entitled to four (4) weeks of
annual vacation, to be taken in accordance with the Company’s vacation policy as
in effect from time to time; (iii) the Company shall pay the Executive’s monthly
country club dues payable to the New Albany Country Club in the approximate
amount of Five Thousand Dollars ($5,000), (iv) the Company shall pay the annual
premium due with respect to a term life insurance policy (“Term Insurance”) on
the life of, and owned by, the Executive in a face amount equal to 150% of the
Executive’s Annual Base Salary in effect from time to time, to the extent that
such Term Insurance is generally available in the marketplace (provided,
however, that the Company shall not be obligated to pay more than $10,000 per
year on account of such premium), and (v) the Executive and the Executive’s
family shall be eligible for participation in, and shall receive all benefits
under group medical, disability and other welfare benefit plans, practices,
policies and programs provided by the Company, as in effect from time to time,
on the same terms and conditions as those applicable to peer executives,
including the benefits described on Exhibit A attached hereto and incorporated
herein by reference.

 

(e)           Business Expenses.  Executive shall be reimbursed by the Company
for those business expenses authorized by the Company and those for which are
necessarily and reasonably incurred on behalf of the Company and which may be
properly be deducted by the Company as business expenses for federal tax
purposes.

 

                4.             Termination of Employment.

 

(a)           Death or Disability.  In the event of the Executive’s death during
the Employment Period, the Executive’s employment with the Company shall
terminate automatically.  The Company, in its discretion, shall have the right
to terminate the Executive’s employment because of the Executive’s Disability
during the Employment Period.  For purposes of this Agreement, “Disability”
shall mean the absence of the Executive from the Executive’s duties with the
Company on a full-time basis for 180 consecutive business days, or for periods
aggregating 180 business days in any period of twelve months, as a result of
incapacity due to mental or physical illness or injury which is determined to be
total and permanent by a physician selected by the Company or its insurers.  A
termination of the Executive’s employment by the Company for Disability shall be
communicated to the Executive by written notice, and shall be effective on the
30th day after receipt of such notice by the Executive (the “Disability
Effective Date”), unless the Executive returns to full-time performance of the
Executive’s duties before the Disability Effective Date.

 

2

--------------------------------------------------------------------------------


 

(b)           By the Company.  In addition to termination for Disability, the
Company may terminate the Executive’s employment during the Employment Period
for Cause or without Cause.  “Cause” means:

 

(i)            the continued and willful or deliberate failure of the Executive
to substantially perform the Executive’s duties, or to comply with the
Executive’s obligations, under this Agreement (other than as a result of
physical or mental illness or injury); or

 

(ii)           illegal acts or misconduct by the Executive, in either case that
is willful and results in material damage to the business or reputation of the
Company.

 

Upon the occurrence of events constituting Cause as defined in subsection (i) of
this paragraph 4(b), the Company shall give the Executive advance notice of any
such termination for Cause and shall provide the Executive with a reasonable
opportunity to cure.

 

(c)           Voluntarily by the Executive.  The Executive may terminate his
employment by giving written notice thereof to the Company, provided, however,
that if Executive terminates his employment for Good Reason, such termination
shall not be considered a voluntary termination by Executive and Executive shall
be treated as if he had been terminated by the Company pursuant to paragraph
5(a) below.  “Good Reason” means any of the following:

 

(i)            a reduction in the Executive’s Annual Base Salary, which is not
accompanied by a similar reduction in annual base salaries of similarly situated
executive’s of the Company (provided, however, that in no event shall the
Executive’s Annual Base Salary be reduced to less than the Base Salary Minimum
unless permitted by paragraph 3(a) above); or

 

(ii)           a breach by the Company of this Agreement after Executive has
given to the Company advance written notice of, and a reasonable opportunity to
cure, any such breach.

 

(d)           Date of Termination.  The “Date of Termination” means the date of
the Executive’s death, the Disability Effective Date, the date on which the
termination of the Executive’s employment by the Company for Cause, as set forth
in notice from the Company, is effective, the date that notice of termination is
provided to the Executive from Company of a termination of the Executive’s
employment by the Company other than for Cause or Disability, or the date on
which the Executive gives the Company notice of termination of employment, as
the case may be.

 

                5.             Obligations of the Company upon Termination.

 

(a)           By the Company Other Than for Cause or Disability.  If, during the
Employment Period, the Company terminates the Executive’s employment, other than
for Cause or Disability, the Company shall pay the Executive for any accrued but
unused vacation as of the Date of Termination, and in addition shall, throughout
the duration of the Employment Period:

 

(i)            continue to pay the Executive the Annual Base Salary and the
Annual Bonus as in effect immediately before the Date of Termination, as and
when such amounts

 

3

--------------------------------------------------------------------------------


 

would be paid in accordance with paragraphs 3(a) and (b) above, provided the
amount of any Annual Bonus so paid shall equal the Target Annual Bonus,

 

(ii)           continue to provide to the Executive (or for his benefit) the
benefits described in clauses (d)(iii) and (d)(iv) of paragraph 3 above, and

 

(iii)          continue to provide welfare benefits to the Executive and the
Executive’s family, at least as favorable as those that would have been provided
to them under clause (d)(v) of paragraph 3 above if the Executive’s employment
had continued until the end of the Employment Period, provided, that during any
period when the Executive is eligible to receive such welfare benefits under
another employer-provided plan, the benefits provided by the Company pursuant to
clause (iii) of this paragraph 5(a) may be made secondary to those provided
under such other plan.

 

(b)           Death.  If the Executive’s employment is terminated by reason of
the Executive’s death during the Employment Period, the Company shall make,
within 30 days after the Date of Termination, a lump-sum cash payment to the
Executive’s estate equal to the sum of (i) the Executive’s Annual Base Salary
through the end of the calendar month in which death occurs, (ii) any earned and
unpaid Annual Bonus for any calendar year ended prior to the Date of Termination
and a prorated Target Bonus for services rendered in the year of death up to the
Date of Termination, (iii) any accrued but unpaid vacation pay through the end
of the calendar month in which death occurs, and (iv) any other vested benefits
to which the Executive is entitled, in each case to the extent not yet paid,
except for any death benefit, in which case the death benefit shall be paid to
Executive’s estate within seven (7) days following receipt of any such death
benefit by the Company from the insurer.

 

(c)           Disability.  In the event the Executive’s employment is terminated
by reason of the Executive’s Disability during the Employment Period in
accordance with paragraph 4(a) hereof, the Company shall pay to the Executive or
the Executive’s legal representative, as applicable, for the duration of the
Employment Period (i) the Executive’s Annual Base Salary at the rate in effect
immediately preceding the Date of Termination, provided that any such payments
made to the Executive shall be reduced by the sum of the amounts, if any,
payable to the Executive under any disability benefit plans of the Company or
under the Social Security disability insurance program, (ii) any earned and
unpaid Annual Bonus for any calendar year ended prior to the Date of Termination
and a prorated Target Bonus for services rendered in the calendar year in which
the Date of Termination occurs, and (iii) any other vested benefits to which the
Executive is entitled, in each case to the extent not yet paid, including, but
not limited to accrued but unpaid vacation pay.

 

(d)           Cause; Voluntary Termination:  If the Executive’s employment is
terminated by the Company for Cause or the Executive voluntarily terminates his
employment during the Employment Period, the Company shall pay the Executive (i)
the Annual Base Salary through the Date of Termination, (ii) the Annual Bonus
for any calendar year ended prior to the Date of Termination, and (iii) any
other vested benefits to which the Executive is entitled, in each case to the
extent not yet paid, including but not limited to accrued but unpaid vacation
pay, and the Company shall have no further obligations to the Executive under
this Agreement.

 

4

--------------------------------------------------------------------------------


 

 

                6.             Protection of Company Assets.

 

(a)           Trade Secret and Confidential Information.  The Executive
recognizes and acknowledges that the acquisition and operation of, and the
providing of consulting services for, parking facilities is a unique enterprise
and that there are relatively few firms engaged in these businesses in the
primary areas in which the Parking Companies operates.  The Executive further
recognizes and acknowledges that as a result of his employment with the Parking
Companies, the Executive has had and will continue to have access to
confidential information and trade secrets of the Parking Companies that
constitute proprietary information that the Parking Companies are entitled to
protect, which information constitutes special and unique assets of the Parking
Companies, including without limitation (i) information relating to the Parking
Companies’ manner and methods of doing business, including without limitation,
strategies for negotiating leases and management agreements; (ii) the identity
of the Parking Companies’ clients, customers, prospective clients and customers,
lessors and locations, and the identity of any individuals or entities having an
equity or other economic interest in any of the Parking Companies to the extent
such identity has not otherwise been voluntarily disclosed by any of the Parking
Companies; (iii) the specific confidential terms of management agreements,
leases or other business agreements, including without limitation the duration
of, and the fees, rent or other payments due thereunder; (iv) the identities of
beneficiaries under land trusts; (v) the business, developments, activities or
systems of the Parking Companies, including without limitation any marketing or
customer service oriented programs in the development stages or not otherwise
known to the general public; (vi) information concerning the business affairs of
any individual or firm doing business with the Parking Companies; (vii)
financial data and the operating expense structure pertaining to any parking
facility owned, operated, leased or managed by the Parking Companies or for
which the Parking Companies have or are providing consulting services; (viii)
information pertaining to computer systems, including but not limited to
computer software, used in the operation of the Parking Companies; and (ix)
other confidential information and trade secrets relating to the operation of
the Company’s business (the matters described in this sentence hereafter
referred to as the “Trade Secret and Confidential Information”).

 

(b)           Customer Relationships.  The Executive understands and
acknowledges that the Company has expended significant resources over many years
to identify, develop, and maintain its clients.  The Executive additionally
acknowledges that the Company’s clients have had continuous and long-standing
relationships with the Company and that, as a result of these close, long-term
relationships, the Company possesses significant knowledge of its clients and
their needs.  Finally, the Executive acknowledges the Executive’s association
and contact with these clients is derived solely from his employment with the
Company.  The Executive further acknowledges that the Company does business
throughout the United States and that the Executive personally has significant
contact with the Company customers solely as a result of his relationship with
the Company.

 

(c)           Confidentiality.  With respect to Trade Secret and Confidential
Information, and except as may be required by the lawful order of a court of
competent jurisdiction, the Executive agrees that he shall:

 

5

--------------------------------------------------------------------------------


 

(i)            hold all Trade Secret and Confidential Information in strict
confidence and not publish or otherwise disclose any portion thereof to any
person whatsoever except with the prior written consent of the Company;

 

(ii)           use all reasonable precautions to assure that the Trade Secret
and Confidential Information are properly protected and kept from unauthorized
persons;

 

(iii)          make no use of any Trade Secret and Confidential Information
except as is required in the performance of his duties for the Company; and

 

(iv)          upon termination of his employment with the Company, whether
voluntary or involuntary and regardless of the reason or cause, or upon the
request of the Company, promptly return to the Company any and all documents,
and other things relating to any Trade Secret and Confidential Information, all
of which are and shall remain the sole property of the Company.  The term
“documents” as used in the preceding sentence shall mean all forms of written or
recorded information and shall include, without limitation, all accounts,
budgets, compilations, computer records (including, but not limited to, computer
programs, software, disks, diskettes or any other electronic or magnetic storage
media), contracts, correspondence, data, diagrams, drawings, financial
statements, memoranda, microfilm or microfiche, notes, notebooks, marketing or
other plans, printed materials, records and reports, as well as any and all
copies, reproductions or summaries thereof.

 

Notwithstanding the above, nothing contained herein shall restrict the Executive
from using, at any time after his termination of employment with the Company,
information which is in the public domain or knowledge acquired during the
course of his employment with the Company which is generally known to persons of
his experience in other companies in the same industry.

 

                                (d)           Assignment of Intellectual
Property Rights.  The Executive agrees to assign to the Company any and all
intellectual property rights including patents, trademarks, copyright and
business plans or systems developed, authored or conceived by the Executive
while so employed and relating to the business of the Company, and the Executive
agrees to cooperate with the Company’s attorneys to perfect ownership rights
thereof in the Company or any one or more of the Company. This agreement does
not apply to an invention for which no equipment, supplies, facility or Trade
Secret and Confidential Information of the Company was used and which was
developed entirely on the Executive’s own time, unless (i) the invention relates
either to the business of the Company or to actual or demonstrably anticipated
research or development of the Parking Companies, or (ii) the invention results
from any work performed by the Executive for the Parking Companies.

 

                                (e)           Inevitable Disclosure.  Based upon
the Recitals to this Agreement and the representations the Executive has made in
paragraphs 6(a) and 6(b) above, the Executive acknowledges that the Company’s
business is highly competitive and that it derives significant value from both
its Trade Secret and Confidential Information not being generally known in the
marketplace and from their long-standing near-permanent customer relationships. 
Based upon this acknowledgment and his acknowledgments in paragraphs 6(a) and
6(b), the Executive further acknowledges that he inevitably would disclose the
Company’s Trade Secret and Confidential Information, including trade secrets,
should the Executive serve as director, officer,

 

6

--------------------------------------------------------------------------------


 

manager, supervisor, consultant, independent contractor, owner of greater than
1% of the stock, representative, agent, or executive (where the Executive’s
duties as an employee would involve any level of strategic, advisory, technical,
creative sales, or other similar input) for any person, partnership, joint
venture, firm, corporation, or other enterprise which is a competitor of the
Company engaged in providing parking facility management services because it
would be impossible for the Executive to serve in any of the above capacities
for such a competitor of the Company without using or disclosing the Company’s
Trade Secret and Confidential Information, including trade secrets.  The above
acknowledgment concerning inevitable disclosure is a rebuttable presumption. 
Executive may, in particular circumstances, rebut the presumption by proving by
clear and convincing evidence that the Executive would not inevitably disclose
trade secret or confidential information were he to accept employment or
otherwise act in a capacity that would arguably violate this Agreement

 

                (f)            Non-Solicitation.  The Executive agrees that
while he is employed by the Company and for a period of twenty-four (24) months
after the Date of Termination, the Executive shall not, directly or indirectly:

 

(i)            without first obtaining the express written permission of the
Company’s General Counsel which permission may be withheld solely in the
Company’s discretion, directly or indirectly contact or solicit business from
any client or customer of the Company with whom the Executive had any contact or
about whom the Executive acquired any Trade Secret or Confidential Information
during his employment with the Company or about whom the Executive has acquired
any information as a result of his employment with the Company.  Likewise, the
Executive shall not, without first obtaining the express written permission of
the Company’s General Counsel which permission may be withheld solely in the
Company’s discretion, directly or indirectly contact or solicit business from
any person responsible for referring business to the Company or who regularly
refers business to the Company with whom the Executive had any contact or about
whom the Executive acquired any Trade Secret or Confidential Information during
his employment with the Company or about whom the Executive has acquired any
information as a result of his employment with the Company.  The Executive’s
obligations set forth in this paragraph are in addition to those obligations and
representations, including those regarding Trade Secret and Confidential
Information and inevitable disclosure of the Trade Secret and Confidential
Information of the Parking Companies set forth in this paragraph 6; or

 

(ii)           take any action to recruit or to directly or indirectly assist in
the recruiting or solicitation for employment of any officer, employee or
representative of the Parking Companies.

 

                                It is not the intention of the Company to
interfere with the employment opportunities of former employees except in those
situations, described above, in which such employment would conflict with the
legitimate interests of the Company.  If the Executive, after the termination of
his employment hereunder, has any question regarding the applicability of the
above provisions to a potential employment opportunity, the Executive
acknowledges that it is his responsibility to contact the Company so that the
Company may inform the Executive of its position with respect to such
opportunity.

 

7

--------------------------------------------------------------------------------


 

                                (g)           Salary Continuation
Payments.         As additional consideration for the representation and
restrictions contained in this paragraph 6, if Executive’s termination occurs
for any reason other than for Cause or Executive’s voluntary termination
(“Voluntary Termination”) pursuant to paragraph 5(d), the Company agrees to pay
Executive amounts which, when combined with all amounts payable by the Company
pursuant to either clause (i) of paragraph 5(a) above or clauses (i) and (ii) of
paragraph 5(c) above, will total Executive’s Annual Base Salary and Annual
Target Bonus as in effect immediately preceding the Date of Termination for a
period of twenty-four (24) months following the Date of Termination (the “Salary
Continuation Payments”).  The Salary Continuation Payments shall be payable as
and when such amounts would be paid in accordance with paragraph 3(a) and (b)
above.  In the event of a Voluntary Termination or if Executive is terminated
for Cause, the Salary Continuation Payments shall be reduced to the agreed total
amount of $50,000, payable over a 12-month period following the Date of
Termination in equal monthly installments.  In the event Executive breaches this
Agreement at any time during the 24-month period following the Date of
Termination, the Company’s obligation to continue any Salary Continuation
Payments shall immediately cease, and the Executive shall immediately return to
the Company all Salary Continuation Payments paid up to that time.  The
termination of Salary Continuation Payments shall not waive any other rights at
law or equity which the Company may have against Executive by virtue of his
breach of this Agreement. The Company’s obligation to make Salary Continuation
Payments shall also cease with respect to periods after Executive’s death.

 

                                (h)           Remedies.  The Executive
acknowledges that the Company would be irreparably injured by a violation of the
covenants of this paragraph 6 and agrees that the Company, or any one or more of
the Parking Companies, in addition to any other remedies available to it or them
for such breach or threatened breach, shall be entitled to a preliminary
injunction, temporary restraining order, or other equivalent relief, restraining
the Executive from any actual or threatened breach of any of the provisions of
this paragraph 6.  If a bond is required to be posted in order for the Company
or any one or more of the Company to secure an injunction or other equitable
remedy, the parties agree that said bond need not exceed a nominal sum.  This
paragraph shall be applicable regardless of the reason for the Executive’s
termination of employment, and independent of any alleged action or alleged
breach of any provision hereby by the Company.  If at any time any of the
provisions of this paragraph 6 shall be determined to be invalid or
unenforceable by reason of being vague or unreasonable as to duration, area,
scope of activity or otherwise, then this paragraph 6 shall be considered
divisible (with the other provisions to remain in full force and effect) and the
invalid or unenforceable provisions shall become and be deemed to be immediately
amended to include only such time, area, scope of activity and other
restrictions, as shall be determined to be reasonable and enforceable by the
court or other body having jurisdiction over the matter, and the Executive
expressly agrees that this Agreement, as so amended, shall be valid and binding
as though any invalid or unenforceable provision had not been included herein.

 

                                (i)            Attorneys’ Fees.  In the event of
litigation in connection with or concerning the subject matter of this
Agreement, the prevailing party shall be entitled to recover all costs and
expenses of litigation incurred by it, including attorneys’ fees and, in the
case of the Company, reasonable compensation for the services of its internal
personnel.

 

                7.             Incorporation of Recitals.     The Recitals set
forth above are hereby incorporated as material terms of this Agreement.

 

8

--------------------------------------------------------------------------------


 

                8.             Severability.  The invalidity or unenforceability
of any provision of this Agreement will not affect the validity or
enforceability of any other provision of this Agreement, and this Agreement will
be construed as if such invalid or unenforceable provision were omitted (but
only to the extent that such provision cannot be appropriately reformed or
modified).

 

                9.             Notices.  Any notice which any party shall be
required or shall desire to serve upon the other shall be in writing and shall
be delivered personally or sent by registered or certified mail, postage
prepaid, or sent by facsimile or prepaid overnight courier, to the parties at
the addresses set forth below (or such other addresses as shall be specified by
the parties by like notice):

 

 

 

In the case of Executive to:

 

Thomas L. Hagerman 3481

Willow Grove 

New Albany, OH 43054

 

 

 

 

 

 

 

In the case of the Company to:

 

Standard Parking Corporation

900 North Michigan Avenue 

Suite 1600 

Chicago, Illinois 60611

Attention: General Counsel

 

                10.           Applicable Law; Submission to Jurisdiction.  This
Agreement shall be construed in accordance with the laws and decisions of the
State of Ohio in the same manner applicable to contracts made and to be
performed entirely within the State of Ohio and without regard to the conflict
of law provisions thereof.  Executive and the Company agree to submit himself
and itself, as applicable, to the non-exclusive general jurisdiction of any
United States federal or Ohio state court sitting in Cleveland, Ohio and
appellate courts thereof, in any legal action or proceeding relating to this
Agreement or Executive’s employment with the Company.

 

                11.           Nonalienation.  The interests of the Executive
under this Agreement are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors of the Executive or the Executive’s beneficiary.

 

                12.           Amendment.  This Agreement may be amended or
cancelled only by mutual agreement of the parties in writing without the consent
of any other person.

 

                13.           Waiver of Breach.  No waiver by any party hereto
of a breach of any provision of this Agreement by any other party, or of
compliance with any condition or provision of this Agreement to be performed by
such other party, will operate or be construed as a waiver of any subsequent
breach by such other party or any similar or dissimilar provisions and
conditions at the same or any prior or subsequent time.  The failure of any
party hereto to take any action by reason of such breach will not deprive such
party of the right to take action at any time while such breach continues.

 

                14.           Successors.  This Agreement shall be binding upon,
and inure to the benefit of, the Company and its successors and assigns and upon
any person acquiring, whether by merger,

 

9

--------------------------------------------------------------------------------


 

consolidation, purchase of assets or otherwise, of all or substantially all of
the Company’s assets and business.  The Executive’s duties hereunder are
personal and may not be assigned.

 

                15.           Entire Agreement.  Except as otherwise noted
herein, this Agreement, constitutes the entire agreement between the parties
concerning the subject matter hereof and supersedes all prior and
contemporaneous agreements and understandings, either oral or in writing, if
any, between the parties relating to the subject matter hereof.

 

                16.           Acknowledgement by Executive.  The Executive has
read and fully understands the terms and conditions set forth herein, has had
time to reflect on and consider the benefits and consequences of entering into
this Agreement and has had the opportunity to review the terms hereof with an
attorney or other representative, if he so chooses.  The Executive has executed
and delivered this Agreement as his free and voluntary act, after having
determined that the provisions contained herein are of a material benefit to
him, and that the duties and obligations imposed on him hereunder are fair and
reasonable and will not prevent him from earning a livelihood following the Date
of Termination.

 

IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement
as of the day and year first written above.

 

 

 

 

 

 

STANDARD PARKING CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ James A. Wilhelm

 

 

 

 

 

 

James A. Wilhelm

 

 

 

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Thomas L. Hagerman

 

 

 

 

 

Thomas L. Hagerman

 

 

 

 

 

 

 


 

10

--------------------------------------------------------------------------------


 


EXHIBIT A

 

•                                          Medical and Dental Insurance for
either single or family coverage, at no cost to the Executive for the basic plan
offered by the Company (which, as of January 1, 2005, is the 80/60 Plan);

 

•                                          Long Term Disability Insurance
providing for a benefit of 66 2/3% pre-disability salary up to a maximum benefit
of $10,000 per month, or the maximum benefit then available under the Company’s
policy;

 

•                                          Group Term Life and Accidental Death
and Dismemberment Insurance in the amount of $225,000.

 

 

11

--------------------------------------------------------------------------------